Citation Nr: 9925411	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for left knee 
disorder, characterized as patellofemoral syndrome, prior to 
June 21, 1995.

2.  Entitlement to an increased rating for left knee 
disorder, characterized as status post anterior cruciate 
tear, left knee, status post arthroscopy with debridement of 
anterior cruciate ligament (ACL) stump and partial 
synovectomy; patellofemoral syndrome, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his companion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1990 until 
December 1994.

This appeal initially arose from a rating decision rendered 
by the New Orleans, Louisiana Regional Office (RO) in April 
1995 wherein the RO, among other things, granted service 
connection for a left knee disability characterized as 
patellofemoral syndrome and determined to assign a 
noncompensable evaluation for such disability.  The appellant 
appealed several issues addressed in this decision, including 
the RO's assignment of a noncompensable evaluation of the 
left knee disability.

By its May 1996 rating decision, the RO declared that service 
connection could not be granted for a "left-knee 
condition...diagnosed as postoperative anterior cruciate 
ligament repair [in the] left knee" as such condition was 
"due to an injury [that had occurred] subsequent to 
service."  This matter was appealed to the Board.

In April 1997, a hearing was held before Holly E. Moehlmann, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).

In a decision dated on February 3, 1998, the Board disposed 
of three other matters that were on appeal and remanded the 
issues regarding entitlement to service connection for a left 
knee condition for postoperative residuals of a torn ACL and 
entitlement to a compensable evaluation for a left knee 
disability characterized as patellofemoral syndrome.  

Following further development pursuant to the Board's 
February 1998 Remand, the RO, in a March 1999 rating 
decision, granted service connection for the postoperative 
residuals of a torn ACL of the left knee.  This issue is 
therefore rendered moot.  In this April 1999 decision, the RO 
also increased its evaluation for a left knee disability to 
20 percent disabling, from June 21, 1995, assigned a 
temporary total disability evaluation for the left knee 
disability based on surgical treatment and a period of 
convalescence from September 15, 1995 to November 1, 1995, 
and resumed a 20 percent evaluation from November 1, 1995.  
The left knee disorder continued to be evaluated as 
noncompensable prior to June 21, 1995.  

This matter concerning entitlement to a compensable 
evaluation for a left knee disorder prior to June 21, 1995 
and for an increased evaluation for the left knee disorder 
currently evaluated as 20 percent disabling as of June 21, 
1995 is now returned to the Board.  


FINDINGS OF FACT

1.  Prior to June 21, 1995, the appellant's left knee 
disability was manifested by subjective complaints of pain 
and instability but essentially showed no objective evidence 
of left knee pathology.

2.  From June 21, 1995 to September 15, 1995, the appellant's 
left knee disability was manifested by a torn ACL with 
evidence of effused left knee, decreased range of motion and 
moderate laxity.  

3.  From September 15, 1995 to November 1, 1995, the 
appellant received temporary total disability compensation 
for a period of surgery and convalescence following left knee 
arthroscopy with debridement of the ACL stump, and partial 
synovectomy in September 1995.

4.  As of November 1, 1995, the appellant's left knee 
disability is currently manifested by X-ray findings of mild 
narrowing of the lateral compartment with subjective 
complaints of weakened movement, excess fatigability and pain 
on movement, and objective findings including slight soft 
tissue swelling and crepitus, full painless range of motion 
and some anterior posterior instability, resulting in 
moderate disability. 


CONCLUSIONS OF LAW

1.  For the period prior to June 21, 1995 the criteria for a 
compensable evaluation for the appellant's left knee 
disorder, characterized as patellofemoral syndrome, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5257, 5260, 5261 (1998). 

2.  From June 21 1995 to September 15, 1995, the schedular 
criteria for an evaluation in excess of 20 percent for the 
appellant's left knee disorder, have not been met.   38 
U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
5257, 5260, 5261 (1998).  

3.  As of November 1, 1995, the schedular criteria for an 
evaluation in excess of 20 percent for the appellant's left 
knee disorder, characterized as status post ACL tear, left 
knee, status post arthroscopy with debridement of ACL stump 
and partial synovectomy; patellofemoral syndrome, have not 
been met.   38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.7, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background-Pertinent Legal Principles

The appellant contends in essence, that his left knee 
disability is more severe than currently evaluated.  He 
alleges that he is limited in activities such as prolonged 
walking, standing and squatting. 

The appellant's contentions regarding the severity of his 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet.App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).  Furthermore, he was not prejudiced by the RO's 
referring to his claim as an "increased rating" although 
the appeal has been developed from the April 1995 rating 
decision, which awarded an original grant of service 
connection for a left knee disorder, and assigned a 
noncompensable evaluation as of December 28, 1994, the day 
following the date of separation of active duty.  See 
38 C.F.R. § 3.324 (1998).  Upon review of the procedural 
history, it is found that throughout the pendency of the 
appeal, based on his testimony and evidence received as a 
result, the RO issued staged ratings for the disability, and 
in the statement of the case and supplemental statements of 
the case issued following the rating decision, the RO 
essentially discussed each portion of the staged ratings 
separately.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  The medical history of the 
appellant's left knee disorder from service up to March 1999 
is outlined in the following factual background.


Factual Background

Service medical records revealed complaints of left knee 
soreness and pain, in December 1993, with a history of the 
patient having been to sick call "three or four" times 
complaining of left knee pain.  On a scale from 1 to 10, the 
pain was described as about a "4."  When engaged in 
physical activity, he complained that "it doesn't hurt but 
it feels like something is wrong when I walk up or down 
stairs."  Physical inspection revealed no edema, no 
ecchymosis, no pain on palpation, no abnormalities, negative 
findings on special tests such as Apley's and McMurray's and 
intact sensation.  He was diagnosed with left knee patellar 
femoral syndrome.  His separation examination of October 1994 
was negative for left knee problems.  Treatment notes from 
November 1994 also gave a history of his left leg having been 
stepped on by a bull, which apparently resulted in a groin 
injury, but no apparent left knee trauma.

The report from a March 1995 VA general medical examination 
revealed a history of a left knee condition since 
approximately 1992, with no known left knee trauma, fracture; 
or ligamental-meniscal injuries.  There was was also no 
history of surgical intervention or diagnostic testing such 
as MRIs or CT scans.  He was noted to have been treated with 
temporary duty restrictions and Motrin only.  His present 
complaints were of intermittent left retropatellar pain, 
aggravated with excessive bending of the left knee, 
squatting, kneeling on the left knee and standing-ambulation 
in excess of one hour.  He also complained of intermittent 
stiffness, frequent crepitus and occasional buckling of the 
left knee, without instability or locking.  The specific 
orthopedic evaluation revealed no abnormal objective 
findings.  Examination for swelling, deformity and other 
impairment of the knee, to include subluxation, instability 
and nonunion with loose motion, was negative.  Range of 
motion was normal.  

On June 23, 1995, the appellant was treated after he injured 
his left knee playing volleyball two days earlier, when the 
knee gave out and "popped" and swelled.  He was assessed 
with a torn ACL and advised to have ACL reconstruction.  The 
ACL tear was confirmed by a July 1995 treatment note, which 
noted findings of effused left knee, decreased range of 
motion and moderate laxity.  

On September 15, 1995, he underwent arthroscopy with 
debridement of the ACL stump, and partial synovectomy.  The 
pre-surgical examination gave a history of markedly limited 
motion when he was initially seen in July 1995, with a range 
of motion of 15-100 degrees.  He was subsequently placed on 
physical therapy, where he seemed to have an increased 
anterior jar and motion of 10-125 degrees.  The physical 
examination, prior to surgery in September 1995, showed a 
range of motion of 10-125 degrees, no medial or lateral 
instability, no posterior lateral instability, and a normal 
neurological examination.  He appeared to have an increased 
anterior drawer and a Lachman unable to demonstrate a pivot 
shift.  X-rays of the knees were normal and McMurray's was 
negative.  The surgical procedure revealed that he lacked 
about 5 degrees of full extension and could be manipulated 
into full flexion.  He had negative drawer and Lachman and a 
pivot shift.  Findings during surgery included synovitis in 
the suprapatellar pouch, and a synovectomy was done.  The 
surgery also revealed a small peripheral tear of the medial 
meniscus, which was not displaceable, and a tear of the ACL.  
A portion of the tibial stump was prominent anteriorly, and 
this was removed with a full radius resector.  The 
arthroscope was removed, and the knee was examined again, 
revealing a negative Lachman and pivot shift, and he now had 
full extension of the knee.  He was sent to recovery without 
complications and was accessed with ACL reconstruction, no 
instability noted.  An October 1995 discharge summary noted 
him to be in a physical therapy rehabilitation program from 
July 1995 to October 16, 1995.  

The report from a VA examination, dated in April 1996, 
revealed complaints of pain and weakness in the left knee and 
difficulty climbing stairs.  Objective findings were none, 
with no swelling or deformity found.  On examination for 
other impairment, there was anterior posterior subluxation, 
rather severe of the left knee, with no lateral instability 
or loose motion.  Range of motion was flexion to 140 degrees 
and extension to zero.  X-ray of the left knee was normal.  
The diagnosis rendered was ACL weakness or tear, probably 
with some pain.

At a hearing held in April 1997 before this member of the 
Board, the appellant testified that his left knee continues 
to have problems, and alleged that his ACL tear was not 
completely repaired by the surgery.  He testified that he 
continues to have weakness in his knee, and it gives out from 
time to time.  He testified that he gets a sore knee from 
climbing stairs and can no longer do exercises such as 
jogging. 

The report from a December 1998 VA examination revealed 
assertions from the appellant that he has had a "free 
floating" patella since the early 1990's.  A detailed 
history of his knee problems during and after service was 
recited.  Current complaints were of constant left knee pain 
localized to the area under the patella.  The pain was 
described as exacerbated with prolonged walking and sitting.  
The appellant reported crepitus present.  There was swelling 
with prolonged ambulation.  There was associated weakness of 
the left lower extremity in that he favored his right lower 
extremity when climbing stairs.  There was associated 
stiffness and intermittent swelling of the left knee.  There 
were episodes of instability of the left knee in which it 
gave out to the side.  He had not had any falls as a result 
of this, however.  There had been no episodes of locking of 
the left knee.  He was said to treat the condition with 
Tylenol or Motrin, with little relief.  There were no 
significant flare-ups of his left knee disease.  He did not 
use any crutches, braces, canes or corrective shoes and there 
had been no episodes of dislocation or recurrent subluxation.  

Findings included weakened movement, excess fatigability and 
pain on movement.  There was swelling and instability and 
interference with standing, sitting, weightbearing and 
walking.  The range of motion showed 0 degrees of extension 
and 140 degrees of flexion without pain.  There was soft 
tissue swelling present throughout the knee of a mild amount.  
There was questionable effusion present.  There was no heat 
or redness of the knee.  There was a popping sensation that 
was heard when the knee was extended and reached 
approximately negative 10 degrees of extension, and there was 
crepitus present at the same time.  There was no abnormal 
movement or guarding of movement noted.  There was 0.3 mm of 
anterior/posterior instability.  McMurray's test was 
negative.  AP and lateral views of the left knee showed mild 
narrowing of the lateral compartments seen.  The medial 
compartment and patellofemoral joint were well maintained.  
The impression was that of mild narrowing of the lateral 
compartment.  

The diagnosis rendered by the December 1998 VA examination 
was status post ACL tear of the left knee during a volleyball 
game; as likely as not due to the preexisting patellofemoral 
syndrome diagnosis.  There was moderate functional loss due 
to pain.  The severity of the knee condition as a result of 
the patellofemoral syndrome was mild to moderate and as a 
result of the ACL tear was moderate.  The symptoms that had 
resulted from the ACL tear were that the knee became more 
unstable and more symptomatic in terms of pain.  

The report from a March 1999 fee-basis physician's letter 
noted complaints of weakness in the left knee, and of the 
knee getting sore on standing or walking.  Upon examination, 
he walked without a limp and showed a range of motion of 120 
degrees of flexion and extension to 0 degrees.  The knee was 
stable in anteroposterior and mediolateral planes, patella 
compression sign was negative and the X-ray report with him 
showed some mild narrowing of the lateral compartment.  The 
examiner opined that the cruciate ligament tear looked to 
have healed and that the appellant did not have any 
disability from this.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1998).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).

Where a rating is predicated on limitation of motion, 38 
C.F.R. §§ 4.40, 4.45, and 4.59 are for application, with 
respect to functional loss due to pain.  DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Where a veteran makes factual 
assertions regarding pain and weakness within the 
musculoskeletal system, an analysis must be made of whether 
38 C.F.R. §§ 4.40 and 4.45 entitle the veteran to an 
increased rating to the extent pain and weakness cause 
additional disability beyond that reflected in limitation of 
motion. Section 4.40 provides that a disability rating may be 
based on "functional loss . . . due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion."  Furthermore, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled." Section 4.45 provides that in rating 
disabilities of the joints, inquiry will be directed to, 
among others, weakened movement, excess fatigability, 
incoordination, and pain on movement.  The intent of the 
regulation is to recognize painful motion with joint or 
periarticular pathology as productive of disability. 38 
C.F.R. § 4.59.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Id.

The severity of the appellant's knee disability can be 
ascertained by application of the standards set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Codes (DC) 5257, 5260, or 5261 (1998).  Since 
arthritis has not been diagnosed, the criteria pertaining to 
arthritis of the knee is not applicable in this case.  

Under DC 5260, flexion limited to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling and flexion limited to 15 degrees is 30 
percent disabling.  Under DC 5261, leg extension limited to 
10 degrees is rated as 10 percent disabling; leg extension 
limited to 15 degrees is rated as 20 percent disabling and 
leg extension limited to 20 degrees is 30 percent disabling.

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating when it is slight; a 20 percent 
rating when it is moderate, and a 30 percent rating when it 
is severe.  

38 C.F.R. § 4.31 provides that in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.


Left Knee Evaluated as Noncompensable Prior to June 21, 1995

Having considered the evidence of record as well as the 
applicable laws, the Board finds that prior to June 1995, the 
veteran's left knee disability, diagnosed as a left knee 
patellar femoral syndrome, did not rise to a compensable 
level.  Specifically, there were no compalints of knee 
problems at the time of his service separation examination 
and the VA examination of March 1995 revealed essentially no 
objective evidence of a left knee abnormality, although 
subjective complaints were noted.  

The March 1995 VA examination showed no evidence of swelling, 
deformity and other impairment of the knee.  The March 1995 
VA examination also revealed a full range of motion.  
Subjective complaints such as intermittent left retropatellar 
pain, intermittent stiffness and frequent crepitus were 
reported in March 1995, in addition to complaints of 
occasional buckling of the left knee without instability or 
locking.  However, the objective medical evidence does not 
reveal the symptoms to even approximate a slight disability 
which would warrant a compensable evaluation under DC 5257 
and the full range of motion demonstrated does not warrant a 
compensable evaluation under DC 5260 and 5261.  See 38 C.F.R. 
§ 4.31.  Moreover, his complaints at that time were of only 
intermittent problems, and flare-ups of additional loss of 
motion or other functional impairment due to pain were not 
indicated.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, the Board concludes that a compensable evaluation 
is not warranted prior to June 21, 1995.  

Left Knee Currently Evaluated as 20 Percent Disabling after 
June 21, 1995

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation above the 20 percent evaluation currently assigned 
for the left knee disability from June 21, 1995 to September 
15, 1995 and as of November 1, 1995.  The appellant is noted 
to have been awarded a 100 percent evaluation for temporary 
total disability for his arthroscopic surgery and period of 
convalescence from September 15, 1995 to November 1, 1995.  

Prior to the September 1995 surgery, the evidence revealed 
the veteran to have sustained a torn ACL ligament as of June 
21, 1995.  The symptoms associated with this included an 
effused left knee, decreased range of motion and moderate 
laxity, as noted in the July 1995 treatment note advising 
surgery.  These symptoms can be best described as 
"moderate."  Ranges of motion from 15-100 degrees, and from  
10-125 degrees were noted prior to surgery.  These ranges 
fall within the criteria of or below a 20 percent evaluation 
for limitation of motion, under DC's 5260 and 5261, assuming 
that these ranges were from extension to flexion.  See 
38 C.F.R. § 4.71, Plate II (1998).  The moderate laxity shown 
was consistent with no more than a 20 percent rating under DC 
5257, which also contemplates disability due to pain. 

The evidence subsequent to the period of convalescence, 
ending in November 1995, reveals that the veteran's left knee 
disability continues to warrant no more than a 20 percent 
evaluation under DC 5257.  Although the April 1996 
examination referred to "rather severe" anterior posterior 
subluxation, there was no lateral instability and findings 
were otherwise of a normal knee.  Findings from the December 
1998 VA examination, such as weakened movement, excess 
fatigability, pain on movement mild soft tissue swelling, 
instability and crepitus were consistent with the moderate 
knee disability contemplated by a 20 percent evaluation.  
However, there was no evidence of a severe left knee 
disability.  The appellant did not use any crutches, braces 
or canes and there had been no episodes of dislocation or 
recurrent subluxation.  He treated the disorder with Tylenol 
or Motrin.  The left knee disability itself was described as 
"moderate."  Therefore an increased evaluation under DC 
5257 is not warranted.  The fee basis physician, in March 
1999, went on to say that there was no residual left knee 
disability from the ACL tear.

The range of motion in December 1998 showed 0 degrees of 
extension and 140 degrees of flexion without pain.  There was 
no abnormal movement or guarding of movement noted.  This 
evidence is clearly against an increased evaluation for 
limitation of motion above 20 percent disabling under DC's 
5260 and 5261 and is against a finding of additional 
limitation of motion or function due to pain.  

The evidence on the most recent VA examination of December 
1998 and VHA letter March 1999 indicates that the appellant 
has at most moderate functional loss due to pain, with the 
severity of the knee condition as a result of the ACL tear 
also described as moderate.  Thus, even taking into 
consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
regarding functional loss, the evidence is against an 
increased evaluation for the left knee disability.  
Furthermore, there is no objective evidence of a tender and 
painful surgical scar; thus, a separate compensable 
evaluation is not warranted under 38 C.F.R. § 4.118, DC 7804 
(1998).


ORDER

1.  Prior to June 21, 1995, a compensable evaluation for a 
left knee disorder, is denied.

2.  Entitlement to an increased rating for a left knee 
disorder, in excess of 20 percent from June 21, 1995 to 
September 15, 1995, and from November 1, 1995 to the present 
is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

